— Appeal by the defendant from *332a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered May 23, 1985, convicting him of burglary in the third degree, upon his plea of guilty, and imposing senténce.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf People v Gonzalez, 47 NY2d 606). Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.